 ROBERTC. COLEMAN, JOHNNY COX, ET AL.Robert C. Coleman,Johnny Cox, Rodney Gregorio,Sam Law,JamesH. Victorand Frank WilsonandInternational Longshoremen's and Warehousemen'sUnion,InternationalLongshoremen'sandWarehousemen'sUnion,LocalNo. 18, TomPhillips,Dispatcher,Doe One and Doe Two,Officersof International andWarehousemen'sUnion and International andWarehousemen'sUnion,LocalNo.18,PacificMaritimeAssociation,and Port of Sacramento,a PublicAgency. Case AO- 117December31, 1969ADVISORY OPINIONBY CHAIRMANMCCULLOCHAND MEMBERSFANNING,BROWN, AND JENKINSOn November 19, 1969, Robert C. Coleman,Johnny Cox, Rodney Gregorio, Sam Law, James H.Victor,andFrankWilson,hereincalledthePetitioners, filed a petition pursuant to Sections102.98 and 102.99 of the National Labor RelationsBoard Rules and Regulations,Series 8, as amended,foranAdvisoryOpinionwithrespect to thejurisdictionalissueraisedbytheinjunctionproceedingfiledbythePetitionersagainstdefendantsInternationalLongshoremen'sandWarehousemen's Union, Local 18, herein called theUnion, the Union's officers, its International, thePacificMaritimeAssociationand the Port ofSacramento. The injunction proceeding, in which thePetitioners, employees of the Port of Sacramento,sought to enjoin alleged discriminatory practices by529the defendants therein was instituted in the SuperiorCourt, County of Yolo, State of California, ActionNo. 23977 and subsequently was removed to theUnited States District Court for the Eastern DistrictofCalifornia.'Only the Union and the Port ofSacramento filed Responses to the petition. ThePort of Sacramento argues in its Response that as apublic agency of the State of California, it is notcovered by the National Labor Relations Act andtherefore the Board lacks jurisdiction over it. In theStateCourt action, the Petitioners conceded that"the Port of Sacramento is a public agency or bodyorganized and existing under and by virtue of thelaws of the State of California".The Board has duly considered the allegations ofthe petition and the Responses thereto. The Board'sAdvisoryOpinionproceedings"aredesignedprimarily to determine questions of jurisdiction byapplication of the Board's discretionary standards tothe `commerce' operations of an employer".' Abasic issue presented herein is whether the Port ofSacramento, admittedly a California public agency,isan "employer" within the meaning of Section 2(2)of the Act or is excluded therefrom as a "politicalsubdivision" [of the State of California]. As thisissuedoes not fall within the intendment of theBoard's Advisory Opinion rules, we shall dismiss thepetition herein.'Accordingly, it is hereby ordered that, for thereasons above set forth, the petition for an AdvisoryOpinion herein be, and it hereby is, dismissed.'Thereafter, pursuant to a stipulation,the action was dismissed by theFederal DistrictCourtonly as to the Port of Sacramento'Upper LakesShippingLtd.,138NLRB221;Mt Pleasant PublicUtilities,156 NLRB79;InternationalAir Service Inc ofSanJuan,PuertoRico,165 NLRB No 65'Ibid.180 NLRB No. 79